366 U.S. 417 (1961)
BALDONADO
v.
CALIFORNIA.
No. 185.
Supreme Court of United States.
Argued May 8, 1961.
Decided May 22, 1961.[*]
CERTIORARI TO THE SUPREME COURT OF CALIFORNIA.
A. L. Wirin argued the cause and filed briefs for petitioners in all three cases. Burt M. Henson argued the cause and appeared on the brief for petitioner in No. 186. Arthur Warner argued the cause and appeared on the brief for petitioner in No. 187.
William E. James, Assistant Attorney General of California, argued the cause for respondent in all three cases. With him on the briefs was Stanley Mosk, Attorney General. Roy A. Gustafson also appeared on the brief for respondent in No. 187.
Ben Margolis and Charles B. Stewart, Jr. filed a brief in No. 187 for certain California Chapters of the National Lawyers Guild, as amici curiae, urging reversal.
PER CURIAM.
After hearing oral argument and on due examination of the records, we conclude that the totality of circumstances disclosed fails to support the substantial due process issues tendered in the petitions for certiorari, and so we dismiss the writs.
NOTES
[*]  Together with No. 186, Moya v. California, and No. 187, Duncan v. California, also on certiorari to the same Court.